Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 50-56 directed to Group II non-elected without traverse1.  Accordingly, claims 50-56 are cancelled by examiner’s amendment below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 50-56.

The following is an examiner’s statement of reasons for allowance:  
The prior art of record does not appear to teach the claimed magnetic coupling assembly including, inter alia, “wherein the at least one rotatable inductor rotor comprises a first opening between the circumferential inner side of the at least one rotatable inductor rotor and first rotary hub and further comprises: an inductor rotor front plate facing the magnet rotor and comprised of a non- magnetic electrically conductive material; an inductor rotor back plate connected to the back side of the inductor rotor front plate and comprised of magnetic material; and one or more channels inside the rotatable inductor rotor between the inductor rotor front plate and the inductor rotor back plate, wherein the at least one inductor rotor comprises multiple vanes2Appl. No. 16/072,582Docket No.: 1865.00038 Response Dated January 21, 2022Examiner: MULLINS, BURTON SReply to Office Action of September 21, 2021TC/A.U. 2832or pins arranged along the circumferential inner side of the inductor rotor to form the one or more . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See the 09 August 2021 Response, p.2.